Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 07/08/2021 have been entered. 
Claims 26, 28-29 and 31-34 have been amended. 
Claims 23 and 30 have been canceled.
Approved Terminal Disclaimer received on 03/16/2021.
New claims 35-47 have been added.
Claims 26, 28-29, and 31-47 currently pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 26, 28-29, and 31-47 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches a communication system which comprises an information processing apparatus that has a primary transmission unit for transmitting a packet. A processing unit executes login processing. A mobile terminal comprises a reception unit for receiving the packet. A primary determination unit determines whether or not a login condition for transmitting a login request is satisfied based on a received signal strength of the packet. A secondary transmission unit transmits the login request to the information processing apparatus, as illustrated in the independent claims 29, 31, and 33-35.

     Disclosed prior arts of record, namely, Park in view of Kutoh (both previously cited) do not appear to teach, as currently amended and argued, said communication system which comprises an information processing apparatus that has a primary transmission unit for transmitting a packet. A processing unit executes login processing. A mobile terminal comprises a reception unit for 

       Furthermore, claims 26, 28-29, and 31-47 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 8-10 of the response filed on 07/08/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
7/20/2021